DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2021, has been entered.
Claims 21-31 are currently pending in the application.  Claims 33-43 have been cancelled.  All previous rejections of claims 33-43 have been withdrawn in view of the cancellation of claims 33-43.  The previous 112 (a) and (b) rejections of claims 21-31 have been withdrawn in view of applicant’s claim amendments.


 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-25 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Soquet et al. (US 2014/0017369).
Regarding claims 21 and 22, Soquet et al. teach a solid food product comprising flavoring, starch, an edible polyhydric alcohol, gum, salt and a flavor enhancer [0016-0021, 0039].
Regarding the amount of the flavoring, at [0039] Soquet et al. teach the addition of flavorings and state that the quantity may be adjusted in order to affect flavor, texture, or preservation.  Further, given that it a number of different ingredients may function as 
Where the claimed solid food product comprises “substantially no fat” or is “fat free”, Soquet et al. teach a fat content in the solid food product of preferably 0 to 10% by weight [0018].  Therefore, to have provided the solid food product comprising little to no fat is considered obvious over the teachings of Soquet et al. that allow for no fat to be present.
Regarding claim 23, Soquet et al. teach that their product comprises plant matter including vegetables [0020, 0023-0026].  This is considered to meet claims to vegetable flavoring.
Regarding claim 24, Soquet et al. teach the addition of gums and polyols including sorbitol to soup powders that are compacted.  The sorbitol and gums function as pelletizing and crumbling additives [0012, 0040-0041].
Regarding claim 25, Soquet et al. teach gums including guar gum and xanthan gum for inclusion in the solid food product [0041].
Regarding claim 28, Soquet et al. teach the additional agents (e.g., pelletizing additives including sorbitol) are present preferably at 0 to 15 % by weight of the soup compact [0038], overlapping and thereby rendering obvious the claimed range.
Regarding claim 29, Soquet et al. teach the additional agents (e.g., crumbling additives including gums) are present preferably at 0 to 15 % by weight of the soup compact [0038], overlapping and thereby rendering obvious the claimed range.
Regarding claim 30, Soquet et al. teach that the solid food product of their invention includes additional ingredients such as flavor enhancers, flavors, citric acid and salt [0038], all of which are considered flavor enhancers as they will affect the flavor of the food product.  Additionally, they teach the product comprising spices [0026], and carbohydrates [0019], which applicant’s specification refers to as flavor enhancers (p. 10 lines 27-31).  Therefore, it would have been obvious to have included at least one more flavor enhancer in the solid food product of Soquet et al. as the prior teaches flavor enhancers are known to be included in solid food products as claimed.

Claims 26, 27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Soquet et al. (US 2014/0017369) in view of Gencaslan et al. (WO 2017/021072).
Regarding claims 26 and 27, Soquet et al. teach a solid food product comprising starch as detailed above with regard to claim 21.  However, Soquet et al. are silent as to the starch being cornstarch and to the amount of starch to be included.
Gencaslan et al. teach a solid food product that is a savory concentrate.  The concentrate comprises 0-25% by weight starch (p. 5 lines 9-10).  The example 1 of Gencaslan et al. teaches that the starch is corn starch (e.g., Example 1).
Therefore, where both Soquet et al. and Gencaslan et al. teach solid food products comprising starch, as Gencaslan et al. specifically teach starch in amounts encompassing the claimed range, and wherein the starch is cornstarch, it would have been obvious to have utilized cornstarch in an amount as claimed in the product of Soquet et al. with the reasonable expectation that a suitable solid food product would be provided.  This would have required no more than routine experimentation, where the 
Regarding claim 31, Soquet et al. teach that their solid food product is dried [0054].  However, they do not teach the final water content of the product.
Gencaslan et al. teaches that the product may be anhydrous (i.e., comprise 0 wt. % water) (p. 5 line 15).
Therefore, where both Soquet et al. and Gencaslan et al. teach solid food products that are dried, it would have been obvious to have provided the product of Soquet et al. as an anhydrous product as solid food products that are savory concentrates were known in the art to be provided as anhydrous products.

Response to Arguments

Applicant's arguments filed January 19, 2021, have been fully considered but they are not persuasive.
Applicant argues that though Soquet “preferably could include 0% lipids, the specification does not disclose a fat free composition.” (Remarks, p. 4).
This argument is not persuasive.  Where Soquet teaches that the composition can comprise 0-10% lipids [0018], to have provided a composition comprising 0% lipids is not considered to be unobvious.  Where the examples of Soquet do comprise low amounts of lipids, a prior art reference is available for all it teaches, not only the preferred embodiments.  MPEP § 2123 (II).
Applicant states that Soquet teaches that fats may be added as technical additives, which would further increase the lipid level of the composition (Remarks, p. 5).
This argument is not persuasive.  Where fats “may be” included as technical additives, their addition is not required by Soquet.  Therefore, where Soquet teaches that their composition preferably comprises 0-10% lipids [0018], a composition having 0% lipids is obvious over the teachings of Soquet.
Applicant argues that the present invention claims a fat free composition that “avoids heath issues related to fat consumption and dissolves at lower temperatures.”  Applicant goes on to state that the claimed invention is a “solid food product that adds flavor to foods”, while the invention of Soquet is a “soup compact.” (Remarks, p. 5).
These arguments are not persuasive.  As stated above, Soquet clearly suggests that their composition may comprise 0% lipids.  Thus, the composition of Soquet would also “avoid health issues related to fat consumption.”  The examiner also notes that the dissolution temperature of the “solid food product” is not claimed.  Where applicant alleges the instant invention is a “solid food product that adds flavor to foods,” the examiner notes that the specification describes the instant invention as being added to water to make stock or soup (e.g., p. 23 lines 7-9).  Further, where the claims are to a composition comprising known ingredients, the claimed “solid food product” continues to be considered obvious over the teachings of the prior art.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435.  The examiner can normally be reached on M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791